Name: 2007/571/EC: Commission Decision of 21 August 2007 amending Decision 2005/307/EC authorising methods for grading pig carcases in Latvia (notified under document number C(2007) 3915)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural structures and production;  economic analysis;  means of agricultural production;  mechanical engineering;  Europe
 Date Published: 2007-08-23

 23.8.2007 EN Official Journal of the European Union L 218/10 COMMISSION DECISION of 21 August 2007 amending Decision 2005/307/EC authorising methods for grading pig carcases in Latvia (notified under document number C(2007) 3915) (Only the Latvian text is authentic) (2007/571/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), and in particular Article 5(2) thereof, Whereas: (1) Commission Decision 2005/307/EC (2) authorises one method for grading pig carcases in Latvia. (2) The Latvian Government has asked the Commission to authorise the use of a new formula for the authorised method and two new methods of grading pig carcases and has presented the results of its dissection trials in the second part of the protocol provided for in Article 3(3) of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (3). (3) Examination of this request has revealed that the conditions for authorising these grading methods are fulfilled. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/307/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 The use of the following methods is hereby authorised for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Latvia.  The manual method (ZP) and the assessment methods related thereto, details of which are given in Part 1 of the Annex,  the Intrascope (Optical Probe)  apparatus and the assessment methods related thereto, details of which are given in Part 2 of the Annex,  the PG 200 (Pork Grader)  apparatus and the assessment methods related thereto, details of which are given in Part 3 of the Annex. The manual method (ZP) may be applied only in slaughterhouses which do not exceed a weekly slaughtering of 200 pigs. 2. The Annex to Decision 2005/307/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Latvian Republic. Done at Brussels, 21 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 301, 20.11.1984, p. 1. Regulation as last amended by Regulation (EC) No 3513/93 (OJ L 320, 22.12.1993, p. 5). (2) OJ L 98, 16.4.2005, p. 42. (3) OJ L 285, 25.10.1985, p. 39. Regulation as last amended by Regulation (EC) No 1197/2006 (OJ L 217, 8.8.2006, p. 6). ANNEX ANNEX METHODS FOR GRADING PIG CARCASES IN LATVIA PART 1 Manual method (ZP) 1. Grading of pig carcases shall be carried out by use of the manual method (ZP). 2. This method may be implemented using a ruler, with the grading determined on the basis of the prediction equation. It is based on the manual measurement on the midline of the split carcase of the thickness of the fat and of the thickness of the muscle. 3. The lean meat content of carcases shall be calculated according to the following formula: = 61,689  0,658x1 + 0,109x2 where: = the estimated percentage of lean meat in the carcase, x1 = the thickness of the visible fat on the midline of the split carcase, measured in the point G  thinnest part over the gluteus medius muscle (in millimetres), x2 = the thickness of the visible muscle on the midline of the split carcase, measured in point M  distance between the cranial edge of the gluteus medius muscle and the dorsal edge of the vertebral canal (in millimetres). The formula shall be valid for carcases weighing between 50 and 100 kilograms. PART 2 Intrascope (Optical Probe) 1. Grading of pig carcases shall be carried out by means of the apparatus termed Intrascope (Optical Probe)  produced by SFK, Denmark. 2. The apparatus shall be equipped with a hexagonal-shaped probe of a maximum width of 12 millimetres (and of 19 millimetres at the blade at the top of the probe) containing a viewing window and a light source, a sliding barrel calibrated in millimetres, and having an operating distance of between 8 and 50 millimetres. 3. The lean meat content of the carcase shall be calculated according to the following formula: = 71,964  0,756x where: = the estimated percentage of lean meat in the carcase, x = the thickness of back-fat in millimetres, measured on left side of carcase behind the last rib 6 cm of the midline of the carcase. The formula shall be valid for carcases weighing between 50 and 100 kilograms. PART 3 PG 200 (Pork Grader) 1. Grading of pig carcases shall be carried out by means of the apparatus termed PG 200 (Pork Grader)  produced by SFK, Denmark. 2. The apparatus shall be equipped with 1. manual measuring device, which has an operating distance of between 9 and 150 millimetres, and 2. linked computing system which records data and calculates lean meat content of carcase. 3. The lean meat content of the carcase shall be calculated according to the following formula: = 71,938  0,928x1 + 0,013x2 where: = the estimated percentage of lean meat in the carcase, x1 = the thickness of back-fat in millimetres, measured on left side of carcase behind the last rib 7 cm of the midline of the carcase, x2 = the thickness of muscle in millimetres measured on left side of carcase behind the last rib 7 cm off the midline of the carcase. The formula shall be valid for carcases weighing between 50 and 100 kilograms.